PER CURIAM.
REVERSED. We agree with appellant that the trial court erred in admitting into evidence a tape made by police at the stabbing victim’s deathbed which recorded the anguished sounds of the victim in his last moments of life. See § 90.403, Fla.Stat. (1987); Young v. State, 234 So.2d 341 (Fla.1970). Although the issue is extremely close, we reject appellant’s claim that the trial court erred in denying his motion for judgment of acquittal based upon his defense of self-defense.
HERSEY, C.J., and ANSTEAD and GUNTHER, JJ., concur.